DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 04/25/2022, with respect to the rejection(s) of claim(s) 1, 4, 6-8, 11-12, 14-15, 18-19, 21, 23, 25, 26, 28, and 32 under U.S.C. 102(a)(2) and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Geneva (Photobiomodulation for the treatment of retinal diseases: a review).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 4, 6, 11-12, 14-15, 18-19, 21, 23, 25-26, and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tedford WO 2016040534 (herein referred to as Tedford ‘534) in view of Geneva (Photobiomodulation for the treatment of retinal diseases: a review).
	In regards to claims 1 and 3, Tedford ‘534 discloses a method for treating dry age-related macular degeneration in an eye of a subject, comprising administering to the eye an effective amount of photobiomodulation (PBM) light (Abstract discloses methods for treating the eye, Par. 0005 discloses this can be for age related macular degeneration. Par. 0002-0004 discloses using PBM for this treatment) comprising one or more of: 
(i) light having a wavelength in a yellow range; 
(ii) light having a wavelength in a red range; 
and (iii) light having a wavelength in a near-infrared (NIR) range (Par. 0082 discloses using light in the red wavelength or NIR wavelength), 
	Tedford '534 does not disclose wherein the eye had previously received an effective amount of PBM about 4, 5, or 6 months prior to the administering. However, Geneva discloses photobiomodulation applied to the eye is not always effective the first treatment and is needed to be repeated within a time frame (Pg. 149-150 disclose a patient who has PBM treatments repeated 17 different times over 2 years, thus meeting the months indicated by the applicant) for the purpose of treating the eye effectively. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Tedford ‘534 and modified it by having the PBM treatment repeated after 4, 5 or 6 months, as taught and suggested by Geneva, for the purpose of treating the eye effectively. 
	In regards to claim 4, Tedford ‘534 discloses a method for treating dry age-related macular degeneration in an eye of a subject, comprising administering to the eye an effective amount of photobiomodulation (PBM) light (Abstract discloses methods for treating the eye, Par. 0005 discloses this can be for age related macular degeneration. Par. 0002-0004 discloses using PBM for this treatment) comprising one or more of: 
(i) light having a wavelength in a yellow range; 
(ii) light having a wavelength in a red range; 
and (iii) light having a wavelength in a near-infrared (NIR) range (Par. 0082 discloses using light in the red wavelength or NIR wavelength), 
	wherein after about 1 month of receiving the prior PBM, the eye had an increase in a best corrected visual acuity (BCVA) letter score of less than 5 letters as compared to the BCVA letter score of the eye before receiving the prior PBM (Par. 0380 and 0387 the BCVA scores of the subject before and after application of the PBM).
Tedford '534 does not disclose wherein the eye had previously received an effective amount of PBM about 1, 2, or 3 months prior to the administering. However, Geneva discloses photobiomodulation applied to the eye is not always effective the first treatment and is needed to be repeated within a time frame (Pg. 149-150 disclose a patient who has PBM treatments repeated 17 different times over 2 years, thus meeting the months indicated by the applicant) for the purpose of treating the eye effectively. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Tedford ‘534 and modified it by having the PBM treatment repeated, as taught and suggested by Geneva, for the purpose of treating the eye effectively. 
	In regards to claim 6, the combined teachings of Tedford ‘534 and Geneva discloses the method of any one of claim 1, wherein administering the PBM light comprises administering to the eye of the subject two or three of: 
(i) the light having a wavelength in the yellow range; 
(ii) the light having a wavelength in the red range; 
and (iii) the light having a wavelength in the near-infrared (NIR) range (Par. 0082 of Tedford ‘534 discloses using light in the red wavelength or NIR wavelength).
	In regards to claim 11, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim I, wherein the wavelength in the red range is in a range from 620 nm to 750 nm (Par. 0082 of Tedford ‘534 discloses the red light wavelength being 600-700nm).
	In regards to claim 12, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim 11, wherein the wavelength in the red range is: (i) in a range from 650 nm to 720 nm, or (ii) 670 +-15 nm (Par. 0082 of Tedford ‘534 discloses the red light wavelength being 600-700nm).
	In regards to claim 14, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim 1, wherein the wavelength in the NIR range is in a range from 750 nm to 950 nm (Par. 0082 of Tedford ‘534 discloses the NIR light wavelength being 800-900nm).
	In regards to claim 15, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim 14, wherein the wavelength in the NIR range is: (i) in a range from 800 nm to 900 nm; (ii) in a range from 825 nm to 875 nm; or (iii) 850 nm +- 15 nm (Par. 0082 of Tedford ‘534 discloses the NIR light wavelength being 800-900nm).
	In regards to claim 18, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim 1, wherein administering the PBM light comprises administering to the eye of the subject two or three of: 
(i) light having a wavelength of 590 nm ± 15 nm; 
(ii) light having a wavelength of 670 nm ± 15 nm; and 
(iii) light having a wavelength of 850 nm ± 15 nm (Par. 0236 of Tedford ‘534 discloses 590 ± 15 nm and 670 ± 15 nm).
	In regards to claim 19, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim 1, wherein two or more of the lights are administered to the eye of the subject simultaneously and/or wherein two or more of the lights are administered to the eye of the subject in a sequence (Par. 0145 of Tedford ‘534 discloses the light being administrated simultaneously).
	In regards to claim 21, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim 1, wherein one or more of the lights is administered to the eye of the subject in a pulsed fashion and/or wherein one or more of the lights is administered to the eye of the subject in a continuous fashion (Par. 0119 Tedford ‘534 discloses the use if pulsed delivery).
	In regards to claim 23, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim 1, wherein one or more of the lights is administered to the eye of the subject while the eye is open and/or wherein one or more of the lights is administered to the eye of the subject while the eye is closed (Par. 0131 of Tedford ‘534 discloses administration when the eye is open).
	In regards to claim 25, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim 1, wherein administering the PBM light comprises administering to the eye of the subject one or more of: 
(i) the light comprising a wavelength in the yellow range for at least about 30 seconds; 
(ii) the light comprising a wavelength in the red range for at least about 75 seconds; 
and (iii) the light comprising a wavelength in the near-infrared (NIR) range for at least about 30 seconds (Par. 0384 of Tedford ‘534 discloses light applied in the yellow or NIR range for 35 seconds).
	In regards to claim 26, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim 1, wherein the PBM light is administered to the eye at least three or four times in a week, and/or wherein the PBM light is administered to the eye at treatment times in a period of at least three or four weeks (Par. 0393 of Tedford ‘534 discloses application for a period of three weeks).
	In regards to claim 32, the combined teachings of Tedford ‘534 and Geneva discloses the method of claim 1, wherein the eye had received the effective amount of PBM about 6 months prior to the administering (Pg. 149-150 of Geneva disclose a patient who has PBM treatments repeated 17 different times over 2 years, thus the patient would have had PBM administered 6 months prior to a second administration). 

3.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford ‘534 and Geneva and in further view of Tedford US 20160067086 A1 (herein referred to as Tedford ‘086).
	In regards to claim 7, the combined teachings of Tedford ‘534 and Geneva discloses the method of any one of claim 1, wherein the wavelength in the yellow range (Par. 0396 Tedford ‘534). Tedford ‘534 does not disclose wherein the yellow range is in a range from 550 nm to 620 nm.
	However, in the same field of endeavor, Tedford 086’ discloses a method of treatment of macular degeneration using PBM with a wavelength in the range of 500-650 nm (Par. 0038) since it can be useful in the treatment of wet AMD subtype to suppress VEGF protein expression locally in ocular tissue.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Tedford ‘534 and modified them by having the yellow in the range of 500-650 nm, as taught and suggested by Tedford ‘086 since it can be useful in the treatment of wet AMD subtype to suppress VEGF protein expression locally in ocular tissue.
	In regards to claim 8, the combined teachings of Tedford ‘534, Geneva, and Tedford ‘086 as applied to claim 7 discloses the method of claim 7, wherein the wavelength in the yellow range is: 
(i) in a range from 560 nm to 610 nm (Par. 0038 of Tedford ‘086 discloses a wavelength in the range of 500-650 nm) ;
(ii) in a range from 570 nm to 600 nm; or 
(iii) 590 nm 15 nm
4.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford ‘534 and Geneva and in further view of Merry et al. (NPL: Photobiomodulation reduces volume and improves visual acuity and contrast sensitivity in dry are-related macular degeneration).
	Tedford ‘534 and Geneva as applied to claim 1 discloses method of claim 1, except for wherein prior to administering the PBM, the eye had an AREDS categorization of AREDS 1, AREDS 2, AREDS 3, or AREDS 4.
	However, in the same field of endeavor, Merry discloses inclusion criteria for PBM to treat macular degeneration includes an AREDS score of 2 or 3 (e271) in order to better explore the potential benefit of PBM in varying stages and severity.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford ‘534 and Geneva and modified them by having the eye had an AREDS categorization of AREDS 1, AREDS 2, AREDS 3, or AREDS 4 prior to PBM administration, as taught and suggested by Merry, in order to better explore the potential benefit of PBM in varying stages and severity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                            



/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 May 2022